Citation Nr: 1404241	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of nasal fractures prior to February 17, 2012, and in excess of 10 percent disabling as of February 17, 2012. 

2.  Entitlement to an initial rating in excess of 20 percent for residuals of a radical suprapubic prostatectomy with erectile dysfunction prior to February 17, 2012, and in excess of 40 percent disabling as of February 17, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart


INTRODUCTION

The appellant served on active duty from June 1965 to July 1977. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In the August 2006 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus; granted service connection for residuals of nasal fractures and assigned an initial noncompensable rating, effective September 19, 2005; and granted service connection for residuals of a radical suprapubic prostatectomy with erectile dysfunction and assigned an initial 20 percent disability rating, effective September 19, 2005.   

Before the matter was certified to the Board, the appellant relocated and in a May 2009 rating decision, the RO in Honolulu, Hawaii, granted service connection for bilateral hearing loss and tinnitus, both effective September 19, 2005, and assigned initial noncompensable and 10 percent ratings, respectively. 

The grant of service connection for bilateral hearing loss and tinnitus constitutes a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant initiated an appeal with the initial ratings or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

The record reflects that the appellant has again relocated and his claim was transferred to the jurisdiction of the RO in Waco, Texas. 

The Board notes that in connection with this appeal, the appellant requested and was scheduled for a hearing before a Veterans Law Judge at the Waco RO. In a September 2010 statement, however, the appellant withdrew his hearing request and asked that his appeal be forwarded to the Board for consideration based on the evidence of record.

In January 2012, the Board remanded this matter for further development.  Such has been completed and this matter is returned to the Board for further adjudication.  

While the matter was on remand status, the RO granted a 10 percent rating for the nasal fracture residuals from February 17, 2012, and a 40 percent rating for the prostate cancer residuals from February 27, 2012.  Because these grants did not constitute a full grant of the benefits sought on appeal, these claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board has recharacterized the appeal issues to reflect these staged increases.

In an October 2013 Informal Hearing Presentation (IHP), the Veteran's representative provided arguments that are construed as claims, including a petition to reopen previously denied claims for service connection for disorders of the back, right shoulder and left knee, as well as a claim for an earlier effective date for a grant of service connection for hypertension and a claim for service connection for a right elbow disorder.  These issues are therefore referred to the AOJ for appropriate action.

The issue of entitlement to an increased initial rating for residuals of a nasal fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From initial entitlement prior to February 17, 2012, the residuals of prostate cancer have been manifested by complaints of frequent daytime urination every 2-3 hours, nocturia every 2-3 hours and incontinence resulting in wearing absorbent materials once per day, with no appreciable functional impairment demonstrated with ordinary daily activities.

2.  From prior to February 17, 2012, the prostate cancer residuals have been reported as daytime urinary frequency was between 1-2  hour intervals, nocturia twice per night and incontinence requiring changing of absorbent materials no more than 4 times a day.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for prostate cancer residuals prior to February 17, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7528, 7527 (2013). 

2.  The criteria for a disability rating in excess of 40 percent for residuals of prostate cancer from February 17, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7528, 7527 (2013).


REASONS AND BASES

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating a claim. As part of the notice, VA must specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by him and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such notice was provided by the RO in rating notices dated in October 2005 prior to the initial grant of service connection in the August 2006 rating.  Under the law, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in providing notice is not prejudicial.  Hartmann v. Nicholson, 483 F.3d 1311 (2007). 

Medical records, both private and VA, have been associated with the claims file. The Veteran has been accorded examinations by VA for rating purposes.  The case was remanded by the Board to assist the Veteran in the development of his claim.  The Board notes that the Veteran's brief of October 2013 located in the electronic record has argued that a VA examination said to be dated December 30, 2011 was not of evidence and should be obtained.  A review of the evidence does not reflect that such an examination was ever scheduled, and the Board further notes that the brief contains other inaccuracies, such as the date the Board remanded this matter.  Thus, the Board concludes that there is no further duty to obtain any VA examination of December 30, 2011.  The Board additionally notes that the February 2012 VA examination for the residuals of prostate cancer did not actually include a physical examination of his genitalia.  The Board, however, notes that other evidence including a VA genitourinary consult from April 2012 reflect physical findings of the genitalia, and such evidence is adequate for the purpose of adjudicating this claim.  Accordingly it is not necessary to remand this matter for examination of the genitalia.

The Board therefore finds that all notification and development action adequate for an equitable determination of the appeal has been accomplished. Accordingly, appellate review may proceed at this time.  See Smith v. Gober, 14 Vet. App. 227 (2000), affirmed 281 F.3d 1384 (Fed. Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Background and Analysis-Increased Rating Claim Prostate Cancer Residuals 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

After careful consideration of all the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings). See Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

The Veteran's residuals of prostate cancer, status postoperative prostatectomy, are rated under Diagnostic Codes 7528-7527.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis of the evaluation assigned.  38 C.F.R. § 4.27 (2013).  Under Code 7528, malignant neoplasms of the genitourinary system warrant a 100 percent rating; however, a note to the code states that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See also 38 C.F.R. § 4.115b, Diagnostic Code 7527.

38 C.F.R. § 4.115a provides for a noncompensable rating for renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Code 7101.  A 30 percent rating is warranted for renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Code 7101.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension, at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating. Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent disability rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  38 C.F.R. § 4.115a.

Voiding dysfunction is rated as urine linkage, frequency, or obstructed voiding. A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is for assignment when the disability requires the wearing of absorbent materials which must be changed less than two times per day. 38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a urinary frequency is rated 10 percent disabling when there is a daytime voiding interval between 2 or 3 hours or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night. A 40 percent rating contemplates a daytime voiding interval of less than one hour or awakening to void 5 or more times per night. 

The evidence reflects that the Veteran was diagnosed and treated for prostate cancer in 1994, and underwent a radical retropubic prostatectomy in November 1994.  There is no evidence of recurrence or spreading of the cancer.  He filed his claim for service connection for the residuals of prostate cancer in September 2005, with service connection granted in the August 2006 rating decision.  He has appealed the initial rating assigned for this disorder, currently staged as a 20 percent rating for residuals of a radical suprapubic prostatectomy with erectile dysfunction prior to February 17, 2012, and in excess of 40 percent disabling as of February 17, 2012. 

Among the pertinent evidence in this matter are lay statements from the Veteran regarding the particular symptoms of his residuals of the prostatectomy.  These include contentions that he has erectile dysfunction and is unable to have children reported in his May 2007 notice of disagreement. He gave a description of a voiding dysfunction at times requiring voiding up to 3 or 4 times per night, and 4-6 times in the morning prior to noon depending on liquid intake, and using absorbent shields at all times according to his March 2008 VA Form I-9.  He indicated that he generally tolerated the moisture, but could change the shield several times per day especially after coughing or sneezing or being too far from a toilet.  

The pertinent medical evidence includes an August 2006 treatment record for a knee disorder which contains a notation of complaints of frequent urination and incontinence on review of systems.  

A July 2006 VA examination for the prostate cancer residuals noted the history of a diagnosed prostate cancer with prostatectomy in 1994 and current complaints of frequent urination every 2-3 hours and nocturia also every 2-3 hours.  He had difficulty initiating urination and incontinence.  He wore pads, one per day.  He had impotency secondary to his surgery and had oral medications and injections which have not helped this.  He was able to do his activities of daily living, and his usual occupation of engineer of project manager.  Physical examination revealed on rectal examination that his prostate was absent and hemoccult was negative.  Genitalia examination revealed a findings of the right testicle larger than the right, but both were nontender and this finding was deemed clinically insignificant.  Otherwise the genital examination was within normal limits.  His labs were negative on urinalysis, with CBC showing elevated white blood count.  The diagnosis was residuals of radical suprapubic prostatectomy, and now has experienced some urinary incontinence, erectile dysfunction, although objectively the physical examination was unremarkable.  

A June 2011 VA new patient visit note revealed that the Veteran requested follow-up with urology for residuals of prostate cancer.  He denied hematuria or dysuria.   A July 2011 urology consult noted the history of the prostatectomy treatment for prostate cancer in 1994 with PSAs stable ever since this surgery done by a private medical provider.  He now requested further follow-up through the VA.  He brought his treatment records from the 1994 surgery, which were reviewed.  His last PSA score from the private sector was also 0.1 collection done in June 2011.  His current symptoms included some urinary urge, occasional stress incontinence and he used guards for this.  He was noted to have declined further treatment for this.  He knew to limit certain beverages such as coffee, tea and soda.  He also reported erectile dysfunction with a history of Viagra and Levitra not working.  He indicated Caver jet did work, but was unclear of the dosage.  He also learned pelvic muscle rehabilitation for urinary incontinence which helped somewhat, although problems with this continued.  He gave a remote history of a renal stone in high school with no recurrence.  He also denied hematuria or frequent urinary tract infections.  On examination his genitourinary examination was within normal limits, and scrotal contents were normal.  His PSA was 0.1 per the June 2011 collection.  He was determined to have stable PSA and was voiding well except for occasional stress urinary incontinence which was not significant at this time.  Plans for the erectile dysfunction involved trying the Caver jet through the VA.  Regarding the urinary incontinence he already knew options to control it but could follow up with biofeedback if he chose to.  In September 2011 he was seen in urology on follow-up for his erectile dysfunction with a procedure of testing injection therapy to treat his erectile dysfunction, and after successful results were indicated, he was prescribed Edex for self-injection.  Examination done on that date revealed no genitourinary (GU) abnormalities.  The injectable medication to treat erectile dysfunction thereafter was listed on the prescription list from November 2011 through 2012.  

A November 2011 primary care note indicated that a GU consult was placed for persistent microhematuria/painless, and CT without contrast of the pelvis and abdomen per GU protocol.  No further action was indicated at this time.  Thereafter the records from a January 2012 eye surgery revealed  a history of stress incontinence since his surgery in 1994, with a postoperative assessment noting the Veteran was continent and able to void.  

The report of a February 2012 VA examination included diagnoses of neoplasms of the male reproductive system along with erectile dysfunction.  The history of his diagnosis and surgical treatment of prostate cancer in 1994 was noted, with post-surgery residuals shown to include erectile dysfunction and urinary leakage, specifically stress incontinence since the surgery.  The incontinence required him to wear pads daily and he found it difficult to fully empty his bladder.  He did report having intercourse a couple weeks ago without ejaculation.  He treated the erectile dysfunction with injections of Alprostadil (EDEX).  He was noted to have one child.  He had no history of orchiectomy.   

The findings from the February 2012 VA examination were that his voiding dysfunction caused leakage requiring the use of absorbent materials requiring changing 2 to 4 times per day.  There was no need for an appliance.  The daytime urinary frequency was between 1-2 hour intervals and the nighttime frequency was twice per night.  He had no obstructed voiding.  There was no history of recurrent urinary or kidney infections.  The erectile dysfunction was attributed to his prostatectomy surgery, and he was unable to achieve penetration and ejaculations without medications.  However he could do so with medications.  A physical examination of the genitourinary region was not done as it was deemed not relevant.  His PSA was 0.1.  Regarding his prostate cancer, he was described as having completed treatment with no residual condition or complications due to the neoplasm, including METS or treatment other than that already documented.  Although he had surgical scars, they were not painful and/or unstable, nor was the scar greater than 39 square centimeters or 6 square inches.  The functional impact of the residuals of prostate cancer caused no impact on his ability to work.  

The preponderance of the evidence is against a finding that the criteria for a rating higher than 40 percent is warranted at any point during the appeal period or since of February 17, 2012.  The Board has considered the Veteran's statements regarding the frequency of urination.  Impairment with the performance of daily activities was noted at the time of the February 2012 examination; however, neither lay nor medical evidence shows the use of an appliance or the wearing of absorbent materials needing to be changed more than 4 times a day.  The Board also notes that 40 percent is the highest rating available based on urinary frequency.  Regarding renal dysfunction, the Board notes that there is no evidence of renal dysfunction during this appeal during the entire appeal period.  As there is no evidence of renal dysfunction, consideration of the higher evaluation under that diagnostic code is unwarranted. 

As for the time frame prior to of February 17, 2012, the preponderance of the evidence is against the claim for a higher rating than 20 percent.  As noted, in March 2008 the Veteran reported voiding only 33 to 4 times nightly which is within the criteria for a 20 percent rating.  Although he reported voiding 4 to 6 times per morning, it was not made clear that whether this equates to voiding interval between 1 and 2 hour during the day, thus this statement does not clearly reflect that the criteria for a 40 percent rating is met based on daytime voiding.  The record shows at the time of a VA examination in 2006, the Veteran reported voiding only frequent urination every 2-3 hours and nocturia also every 2-3 hours, well within the 20 percent criteria.  Regarding incontinence, the evidence prior to February 17, 2012 does not reflect that he required changing of absorbent materials from 2 to 4 times per day.  At the time of a July 2006 VA examination, he reported only using one pad per day.  Although his March 2008 statement suggested that he could have opted to change the pad more frequently, he generally indicated that it did not require more frequent changing than once a day.  

Both the staged ratings assigned are appropriate. The Board notes that the record establishes that the Veteran has been awarded special monthly compensation at the "K" rate on account of loss of use of a creative organ.  There is no evidence that his erectile dysfunction is accompanied by penile deformity as all examinations of the genitalia were within normal limits.  Thus a separate compensable rating pursuant to 38 CFR 4.155b Diagnostic Code 7155 is not warranted at any time during this appeal.  There is also no evidence of recurrence or spreading of the prostate cancer, thus consideration of a higher rating under Diagnostic Code 7528 for recurrence or metastasis is not shown.  

In conclusion, the Board finds that no higher evaluation can be assigned pursuant to any potentially applicable diagnostic code for the time frame prior to February 17, 2012, or higher than a 40 percent rating for the time frame since February 17, 2012. Accordingly, the claim for a rating higher than 20 percent prior to February 17, 2012, and to a rating in excess of 40 percent since that date for residuals of prostate cancer is denied.

Finally, the Board has considered whether there is evidence showing that the Veteran's service-connected residuals of prostate cancer should be referred for assignment of an extraschedular rating.  The record does not show that this disability has markedly interfered with his employment status beyond that interference contemplated by the assigned rating, and there is also no indication that this disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  In the absence of an unusual disability picture such as one involving marked interference with employment or frequent hospitalization, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111  (2008).


ORDER

Entitlement to an initial rating in excess of 20 percent for residuals of a radical suprapubic prostatectomy with erectile dysfunction prior to February 17, 2012, and in excess of 40 percent disabling as of February 17, 2012, is denied.  


REMAND

Unfortunately the Board finds that it is necessary to remand the issue of entitlement to an increased initial rating for the residuals of nasal fracture, currently staged from noncompensable to 10 percent disabling as of February 17, 2012.  Although the February 2012 VA examination did provide evidence sufficient to base a 10 percent rating upon, it is inadequate for the purposes of ascertaining whether a rating in excess of 10 percent disabling is warranted.  Of note it did not address questions posed in the Board's remand as to whether there was the presence or absence of pain, crusting, purulent discharge headaches and the presence, frequency and severity of any incapacitating episodes associated with this condition, but simply left the section addressing these questions completely blank in the portion of the examination where such questions are posed (the sinusitis section).  Additionally the examiner concluded that no polyps were present but did not conduct diagnostic tests such as X-rays to clearly determine this.  It is noted that an earlier VA examination of July 2006 did include nasal X-rays that showed a possible mastoid sinus polyp. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded VA medical examination to determine the current severity of his service-connected residuals of nasal fractures. The claims folder must be made available to the examiner for review in conjunction with the examination.  All tests deemed appropriate should be conducted, including X-rays, and the reports should be associated with the claims file.  The report of examination should include a detailed account of all residuals of the in-service nasal fractures found to be present.  The examiner should be requested to comment on whether the appellant exhibits traumatic nasal septum deviation with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, and whether any associated polyps are also present.  The examiner should also comment on the presence or absence of any pain, crusting, purulent discharge, and headaches associated with the in-service nasal fractures; the frequency and severity of any incapacitating recurrences should also be noted.  The examiner should also comment on the extent, if any, to which the appellant's disability requires treatment with the use of antibiotics. 

2. After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim. If any claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


